                    [directorscompensation_image1.jpg]

                     
Board of Directors
Compensation Program
For
Non-Executive Directors
January 2015
PartnerRe Ltd. Board of Directors Compensation Policy
PartnerRe Ltd. (the “Company”) has developed a Board of Directors Compensation
Policy for Non-Executive Directors (the “Policy”) to address specific
objectives:
•
Establish competitive levels of remuneration, benchmarked against an appropriate
peer group

•
Align the interests of Directors and shareholders by using equity as a major
component of the total compensation package.

•
Establish one approach to Directors compensation in recognition of the Company’s
strategy to rotate Directors’ committee assignments periodically.

•
Demonstrate good governance and corporate responsibility.

As part of this Policy, as approved by the Nominating and Governance Committee,
PartnerRe offers a competitive mix of cash and equity compensation for each
non-executive director and for the Chairman of the Board (the “Chairman”)
(together the “Directors“).
The total compensation package for Director’s service on a calendar year period
consists of two components:
•
Cash compensation; and

•
Restricted Share Units (“RSUs”).



Component
Director* Annual Amount
Committee Chair Fee Annual Amount
Chairman of the Board Annual Amount
Cash
$80,000
$15,000
$160,000
RSUs
$150,000
 
$180,000
Dividend equivalents paid on RSUs
Per actual dividend rate declared by the Board
 
Per actual dividend rate declared by the Board

* Chairman excluded
 
Cash Compensation
Directors are entitled to receive cash compensation on an annual basis (as
detailed in the table above). Cash compensation is paid once a year on June 15
or the nearest business day thereafter.
Elective Equity Incentive
Deferred Cash Compensation
Directors may elect to defer 50% or 100% of their cash compensation into RSUs
(see RSU description).
Company Match
Should a Director elect to defer his or her cash compensation into RSUs,
deferred amounts will receive an additional matching award equal to 25% of the
deferred dollar amount. The matching award will be granted in RSUs (see RSU
description).
Equity Compensation
RSUs
Directors are entitled to receive RSUs (as detailed in the table above). RSUs
are granted once a year on June 15 or the nearest business day thereafter.
The number of RSUs awarded is determined by the applicable annual U.S. dollar
amount of the award divided by the Fair Market Value of the Shares (both terms
as defined in the PartnerRe Ltd 2003 Non-Employee Directors Share Plan, as
amended or replaced from time to time, the “Plan”) on the grant date. RSUs will
cliff vest after 5 years from the grant date and automatic delivery will also
occur at this time.
Dividend Equivalents
All RSU awards will accrue dividend equivalents on the same basis as the shares
underlying the RSUs, with such dividend equivalents payable annually on June 15
or the nearest business day thereafter, with no accrued interest on the dividend
equivalents.

1



--------------------------------------------------------------------------------



Delivery of RSUs
Prior to the RSU grant, Directors will have the ability to elect to receive 60%
of the value of the RSUs in Shares and 40% in cash.
Directors Ownership Guidelines
Directors are required to own a minimum number of shares equal to 4 times his or
her annual cash compensation entitlement (excluding Committee Chair Fee)
(“Ownership Target”). For the purpose of determining the Ownership Target, both
shares owned by the Director as well as RSUs are included in the calculation.
Directors who do not meet the Ownership Target are required to receive at least
50% of their cash compensation in RSUs until the Ownership Target is met.
Transfers of equity interests into Trusts or Family Partnerships can only occur
if the Director Ownership Targets continue to be met after the transfer has
occurred, subject to the approval of the Nominating and Governance Committee and
in compliance with certain restrictions.
Maximum Annual Equity Awards
RSU awards made to Directors shall not exceed the maximum annual limit stated in
the Plan.


Compensation for Service on Special Committee
In the event that a Director serves on a special committee of the Board (which
may be established from time to time), the Director may receive, at the
discretion of the Nominating & Governance Committee, compensation in addition to
the annual cash and equity compensation described above. The amount and form of
such additional compensation shall be determined by the Nominating & Governance
Committee and approved by the Board.
Appointment and Termination of service
Appointment
Any newly appointed Director is entitled to receive:
•
an amount equal to the annual amount of cash compensation prorated based on the
number of days between the date of appointment and December 31 inclusive (the
“Prorated Cash Compensation”); and

•
a number of RSUs equal to the applicable annual U.S. dollar amount prorated
based on the number of days between the date of appointment and December 31
inclusive (the “Prorated Number of RSUs”)

Should a Director be appointed before June 15, he/she will receive on June 15 or
the nearest business day thereafter, of the year of appointment the Prorated
Cash Compensation and the Prorated Number of RSUs.
Should the Director be appointed after June 15, the Prorated Cash Compensation
and the Prorated Number of RSUs will be paid or granted on June 15 of the
following year.
Termination of service
Appendix A will apply to cash compensation/clawback, share options (previously
granted) and RSUs in the event of the Director’s termination of service.
Travel
The Company agrees to reimburse all business expenses related to services
rendered, including attendance at educational sessions, as a Director.
 
Partner program
Every two years the Company invites the partners of Directors to attend events
at the Board meeting. The cost of providing the program (excluding travel) is
covered by the Company. The Board has decided that travel costs for partners to
attend these programs shall be paid by the Director and shall not be reimbursed
by the Company.
 















--------------------------------------------------------------------------------



Appendix A
PartnerRe Ltd.
Permissible Termination = Change in control, death, permanent disability,
mandatory retirement, voluntary termination due to acceptance of a public
service position that would either preclude Board service or make such continued
service impractical and failure to be re-elected to the Board by Shareholders.


 
 
Termination Before June 15th
Termination After June 15th
Pay Component
Payment / Grant Date
Permissible
Non-Permissible
Permissible
Non-Permissible
Cash Fee
Cash fee is paid on June 15th for the calendar year
Pay pro rata Fee
Pay pro rata Fee
Clawback unearned Fee
Clawback unearned Fee
Restricted Share Units
RSUs are granted on June 15th for the calendar year with a five-year cliff vest
Cash payment of equivalent of annual pro-rated RSU grant Accelerated vesting of
prior unvested awards
Not granted for current year
 
Forfeiture of unvested awards
Accelerated vesting of unvested awards and earned pro rata portion of current
year’s award Forfeiture of unearned portion of current year’s award
Forfeiture of unvested awards
Share Options (prior to Jan 1, 2013)
 
Accelerated vesting of prior unvested share options.
 
Continued exercisability of outstanding share options for remainder of the term
Forfeiture of unvested share options.
 
Continued exercisability of outstanding share options for remainder of the term
Accelerated vesting of prior year’s unvested share options and pro rata portion
of current year’s share options
 
Continued exercisability of outstanding share options for remainder of the term
Forfeiture of unvested share options
 
Continued exercisability of outstanding share options for remainder of the term



 
 
 

A-1

